Title: To Thomas Jefferson from Arthur St. Clair, 13 February 1802
From: Clair, Arthur St.
To: Jefferson, Thomas


          
            Sir,
            Cincinnati 13h. feby. 1802
          
          It is most probable that the violent exertions made last Winter, when my term of Office expired to prevent a renewal of it did not escape your notice, but it may not have come to your knowledge that, to accomplish that Object, the basest means—the vilest falsehoods, and the foulest Calumnies were resorted to; nor that, at the very moment, the authors of them were guilty of the blackest ingratitude. They succeded, however, so far as to produce doubts in the mind of the late President, nor was it till after much hesitation, and considerable delay and reluctance, that he made the nomination. By Letters received from Washington by the last Mail, I am informed that the same persons, or some of them are now, Sir, endeavouring to ruin me with You, and boast that my removal is decided on. I hope, and trust the case is not so. If they have, Sir, found their way to you, I entreat you not to give implicit credit to their Suggestions.—For ten years of the twelve I had held this Government, the confidence, the approbation, and the good wishes of the people attended me constantly, nor would they have been lessned but for the insidious practices of those Vipers I had imprudently taken to my Bosom. I dare to challenge all the World to produce one instance, in the whole of my Administration, where a single individual has met with oppression, or an Act to which the interest and welfare of the people was not the leading, if not the only motive—It is certainly true that I have, all along, used my best endeavours to keep the people steady in their attachment to the General Government—and, so long as this Country remains in a colonial state, and the administration is in my hands, so long will these endeavours be continued, by whomsoever that Government may be conducted. Placed at a distance from, and unconnected with any of the Parties in the united States, I have devoutly wished the general happiness and faithfully laboured for that of this particular Quarter, and thrown my mite into the general treasury towards it, by forming the people to habits of Industry—to obedience to the Laws—to moderation in opinions, civil & religious, and to virtuous Lives and Practices.
          The loss of my Office would, I acknowledge Sir, be very inconvenient,—for, tho’ the duties of it have occupied, constantly and exclusively, more than twelve Years, the expenses necessarily incident to it, and the maintenance of my family, on a very narrow scale, have swallowed up nearly the whole of what remains of my private Funds after the inroads made upon them by the tender Laws, and from the Salary I have not been able to save a single Cent. That is nothing. I may have been sacrificing to Vanity, tho’ I have not been sensible of it—But, a removal cannot take place without deeply affecting my Reputation, and that, I own it, would be most severely felt—Health and Fortune which are already gone are nothing in comparison—I beg of you, Sir, if, from the representations that may have been made, it should seem to appear that such a measure would be proper, to postpone until I can have it in my power to wait upon you in person, or that you will be pleased to order an Enquiry into my Conduct.
          With sentiments of the highest Respect, I have the honor to be, Sir,
          Your obedient Servant
          
            Ar. St. Clair
          
        